Exhibit 10.8


AMENDMENT NUMBER TWO TO
THE COCA-COLA COMPANY SEVERANCE PAY PLAN
(as Amended and Restated Effective January 1, 2012)


THIS AMENDMENT to The Coca-Cola Company Severance pay Plan (the "Plan") is
adopted by The Coca-Cola Company Benefits Committee (the "Committee").


W I T N E S S E T H:


WHEREAS, Section 6.1 of the Plan provides that the Committee may amend the Plan
at any time; and


WHEREAS, the Committee wishes to amend the Plan.


NOW, THEREFORE, the Committee hereby amends the Plan as follows, effective as of
April 1, 2017:


1.


The definition of Qualifying Event shall be amended as follows:


"Qualifying Event" means any event that results in the involuntary
loss of active employment for reasons other than poor performance or for
Cause. In addition, a Qualifying Event shall not include a seasonal layoff or
voluntary reduction in hours."


2.


The existing section 3.1(b) shall be deleted in its entirety and shall be
replaced with the following language:


"3.1(b)    [Intentionally Omitted]"


IN WITNESS WHEREOF, the Committee has adopted this Amendment on the date shown
below, but effective as of the dates indicated above.




        
        
The Coca-Cola Company Benefits Committee
 
By  /s/ Joseph Pitra, Chairman
      Joseph Pitra, Chairman
 
Date 3-10-2017                        






